          Case 3:17-cv-00558-SRU Document 531 Filed 08/24/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

    IN RE TEVA SECURITIES LITIGATION        No. 3:17-cv-00558 (SRU)
    _______________________________________

    THIS DOCUMENT RELATES TO:                           No. 3:17-cv-00558 (SRU)

                                                        August 24, 2020


                      PARTIES’ JOINT DISCOVERY STATUS REPORT

         In response to the Court’s Conference Memorandum and Order (ECF 521), Plaintiffs and

Defendants jointly submit this status report on outstanding discovery issues.1 Because the issues

below have been resolved or are subject to ongoing meet and confers, the parties respectfully

request that the August 25, 2020 status conference be adjourned to September 16, 2020 or another

date convenient for the Court. The parties will advise the Court promptly if they reach an impasse

and seek Court intervention earlier than September 16.

         Teva’s Data: The parties submitted a proposed order (ECF 530) on August 21, 2020. As

set forth therein, the parties will continue to discuss the schedule and format for Defendants’

production of data and will resolve the issues, or seek the Court’s intervention, on September 2,

2020.

         Text Messages:       The parties have agreed that Teva will produce all of Maureen

Cavanaugh’s relevant, non-privileged text messages within Teva’s possession, custody, or control,

and that production will begin by September 1, 2020, and conclude by September 15, 2020. The




1
         Capitalized terms not defined herein have the meanings specified in the Complaint (ECF 310).


                                                    1
         Case 3:17-cv-00558-SRU Document 531 Filed 08/24/20 Page 2 of 3



parties are continuing to confer about additional issues regarding text messages for Ms. Cavanaugh

and other custodians.

        Additional Custodians and Search Terms: The parties conferred on August 21, 2020

about the milestones to complete production for Defendants’ eight additional custodians, and will

continue conferring on August 25, 2020 and thereafter if appropriate.

        Plaintiffs’ Second Requests for Production: The parties conferred on August 21, 2020

about the milestone to complete production, and will continue conferring on August 25, 2020 and

thereafter if appropriate.

        Plaintiffs’ Subpoena and Requests Regarding Anda, Inc.: The parties will confer on or

around August 26, 2020 with respect to the outstanding issues. To the extent the parties reach

impasse on any issue, Plaintiffs will bring any unresolved issue(s) to the Court pursuant to the

Federal Rules of Civil Procedure, Local Rules, and the Court’s Case Management Order (ECF

298).

        Plaintiffs’ Subpoena to Dr. Phillip Frost: Counsel for Plaintiffs and Dr. Frost are

continuing to confer about issues including production deadlines, search terms, and time period.

To the extent the parties reach impasse on any issue, Plaintiffs will bring any unresolved issue(s)

to the Court pursuant to the Federal Rules of Civil Procedure, Local Rules, and the Court’s Case

Management Order (ECF 298).



 PLAINTIFFS ONTARIO TEACHERS’                       DEFENDANTS TEVA
 PENSION PLAN BOARD, and                            PHARMACEUTICAL INDUSTRIES LTD.;
 ANCHORAGE POLICE & FIRE                            EREZ VIGODMAN; EYAL DESHEH;
 RETIREMENT SYSTEM                                  SIGURDUR OLAFSSON; DEBORAH
                                                    GRIFFIN; KÅRE SCHULTZ; MICHAEL
                                                    MCCLELLAN; YITZHAK PETERBURG;
 /s/ Joseph A. Fonti
 Joseph A. Fonti (admitted pro hac vice)



                                                2
       Case 3:17-cv-00558-SRU Document 531 Filed 08/24/20 Page 3 of 3



Evan A. Kubota (admitted pro hac vice)            and TEVA PHARMACEUTICAL FINANCE
Benjamin F. Burry (admitted pro hac vice)         NETHERLANDS III B.V.
Thayne Stoddard (admitted pro hac vice)
BLEICHMAR FONTI & AULD LLP
7 Times Square, 27th Floor                        /s/ Jordan D. Hershman
New York, NY 10036
                                                  Jordan D. Hershman (admitted pro hac vice)
Telephone: (212) 789-1340
                                                  Jason D. Frank (admitted pro hac vice)
Facsimile: (212) 205-3960
jfonti@bfalaw.com                                 Emily E. Renshaw (admitted pro hac vice)
ekubota@bfalaw.com                                Elizabeth G. Hays (admitted pro hac vice)
bburry@bfalaw.com                                 MORGAN, LEWIS & BOCKIUS LLP
tstoddard@bfalaw.com                              One Federal Street, Boston, MA 02110
                                                  Tel: (617) 951-8455
                                                  Fax: (617) 951-8736
Counsel for Lead Plaintiff
                                                  jordan.hershman@morganlewis.com
Ontario Teachers’ Pension Plan Board, and
for Named Plaintiff Anchorage Police & Fire       jason.frank@morganlewis.com
Retirement System, and Lead Counsel for the       emily.renshaw@morganlewis.com
Class                                             liza.hays@morganlewis.com


Marc J. Kurzman (ct01545)                         Counsel for Defendants
Christopher J. Rooney (ct04027)
CARMODY TORRANCE                                  – and –
SANDAK & HENNESSEY LLP                            Jill M. O’Toole (ct27116)
707 Summer Street, Suite 300                      SHIPMAN & GOODWIN LLP
Stamford, CT 06901                                One Constitution Plaza
Telephone: (203) 252-2680
                                                  Hartford, Connecticut 06103-1919
Facsimile: (203) 325-8608
                                                  Tel.: (860) 251-5000
mkurzman@carmodylaw.com
crooney@carmodylaw.com                            Fax: (860) 251-5218
                                                  Email: jotoole@goodwin.com

Local Counsel for Lead Plaintiff
Ontario Teachers’ Pension Plan Board, and         Counsel for Defendants except Kåre Schultz
for Named Plaintiff Anchorage Police & Fire
Retirement System




                                              3
